     Case 2:20-cv-07732-JFW-JC Document 65 Filed 06/09/21 Page 1 of 4 Page ID #:496



1     GREENBERG TRAURIG, LLP
2     Nina D. Boyajian (SBN 246415)
      BoyajianN@gtlaw.com
3     Layal Bishara (SBN 329154)
4     BisharaL@gtlaw.com
      1840 Century Park East, Suite 1900
5     Los Angeles, CA 90067-2121
6     Tel: 310-586-7700
      Fax: 310-586-7800
7
      Attorneys for Defendants
8     Kanye Omari West and Yeezy Apparel LLC
9
10                          UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12                                  WESTERN DIVISION
13
14    MYCHANNEL, INC., a Delaware              Case No.: 2:20-cv-07732-JFW-JC
15    corporation,
                                          DEFENDANTS KANYE OMARI WEST
16                                        AND YEEZY APPAREL LLC’S
                    Plaintiff,            OPPOSITION TO PLAINTIFF’S EX
17    v.                                  PARTE APPLICATION TO
                                          SHORTEN TIME ON PLAINTIFF’S
18                                        MOTION FOR SANCTIONS AND TO
      KANYE OMARI WEST, Individually,     COMPEL THE IN-PERSON
19    and YEEZY APPAREL LLC, a California DEPOSITION OF KANYE WEST
      limited liability company,
20
                                          [Filed concurrently with Declaration of Nina
21                  Defendants.           D. Boyajian]
22
                                               Judge:        Hon. John F. Walter
23                                             Action Filed: August 25, 2020
24
25
26
27
28


      ACTIVE 58086263v2
     Case 2:20-cv-07732-JFW-JC Document 65 Filed 06/09/21 Page 2 of 4 Page ID #:497



1                         MEMORANDUM OF POINTS AND AUTHORITIES
2             Plaintiff’s ex parte application (the “Application”) is not only procedurally
3     improper and in direct violation of the Local Rules, it is rife with misrepresentations and
4     is nothing short of a blatant and transparent attempt to gain leverage in a case that Plaintiff
5     knows has no merit.
6             At best, the Application and underling motion to compel (“Motion”) reflect highly
7     bad faith conduct that is nothing short of sanctionable itself. As a preliminary matter, there
8     is no “emergency” to warrant the filing of an ex parte application to shorten time on the
9     hearing on Plaintiff’s Motion (which Defendants will fully respond to shortly). As the
10    Court noted in its May 28, 2021 Order (Dkt. 55), the discovery cut-off in this matter is not
11    until September 6, 2021; it is June 9, 2021, and the fact that Plaintiff cannot obtain a
12    hearing date on its Motion until July 13, 2021 only underscores that it still has several
13    months to take any deposition that it needs after such hearing date. Further, Plaintiff’s
14    repeated statement that it has been trying to set Mr. West’s deposition for “8 months” is
15    demonstrably false: Plaintiff sent its first deposition notice in December 2020, and after
16    that, counsel conferred and attempted to set a date for April 2021. (See Declaration of
17    Nina D. Boyajian (“Boyajian Decl.”) ¶ 2.) However, in April 2021, all counsel agreed to
18    stay the action pending mediation. (See id.) Immediately following the unsuccessful
19    mediation, Plaintiff’s counsel unilaterally noticed Mr. West’s deposition for June 3, 2021,
20    and counsel for Mr. West agreed to that date. (See id. ¶ 3.)
21            Not only has Plaintiff not met the required standards or notice procedures for an ex
22    parte application, it has engaged in additional bad faith conduct. The pertinent facts are
23    outlined below:
24            •       At the beginning of the deposition of Kanye West on June 3, 2021, counsel
25    for Mr. West designated the deposition as confidential under the Protective Order in this
26    action (Dkt. 52) until he “indicat[ed] otherwise.” He never indicated otherwise. (See id. ¶
27    4.)
28
                                                     1
      ACTIVE 58086263v2
     Case 2:20-cv-07732-JFW-JC Document 65 Filed 06/09/21 Page 3 of 4 Page ID #:498



1             •       After the deposition was cut short, counsel for Mr. West, Ekwan Rhow,
2     conferred with Plaintiff’s counsel, agreed that the virtual deposition was not productive,
3     and committed to producing Mr. West for an in-person deposition at the end of June.
4     Counsel for Plaintiff agreed that this was acceptable, and that they would continue to
5     communicate with counsel for Mr. West regarding exact dates. (See id. ¶ 5.)
6             •       On June 6, 2021, Plaintiff’s counsel, Michael Popok, emailed Mr. Rhow
7     asking if there was any update on a date for Mr. West’s deposition. Mr. Rhow promptly
8     responded stating “Trying to nail down a date asap. Kanye is out of town this weekend but
9     will try to confirm. Shooting for June 23,” to which counsel for Plaintiff responded “Ok.”
10    (See id., Ex. A.) Notably, Mr. Popok elected not to copy Nina Boyajian on his email to
11    Mr. Rhow, even though she remains lead counsel on this case. 1
12            •       Just three days later, without any further communication or follow-up
13    directed at any of Mr. West’s lawyers, Plaintiff filed the subject Application and Motion
14    to Compel, without giving any notice of the Application or Motion to counsel for Mr.
15    West, in direct violation of Local Rule 7-19.1. 2 (See id. ¶ 6.)
16            •       Finally, and most egregiously, despite the fact that Mr. West’s deposition was
17    designated as confidential under the Protective Order entered by this Court, counsel for
18    Plaintiff publicly filed the Application, Motion, and video of the deposition. They did not
19    follow the procedures clearly set forth in sections 6.2 and 6.3 of the Protective Order for
20    challenging confidentiality designations.
21
22    1
             For the same reason, Plaintiff’s insinuation that Ms. Boyajian was disingenuous in
23    stating her positions in favor of a virtual deposition rings hollow. Just because Ms.
      Boyajian was not actively defending the deposition, certainly does not mean that she
24    would not be attending the deposition, and the same is true of her associate. That would
      be akin to defense arguing that Mr. Meiselas need not have attended the deposition
25    because Mr. Popok was taking the deposition. For the avoidance of any doubt, Ms.
26    Boyajian remains lead counsel on this case.
      2
             Plaintiff’s counsel also failed to meet and confer with counsel for Mr. West
27    regarding the filing of their Motion to Compel as required by Local Rule 7-3 and Federal
      Rule of Civil Procedure 37(a)(1). Defendants will address this issue in more detail in their
28    response to Plaintiff’s Motion, but Plaintiff’s Motion should be stricken on this basis
      alone.
                                                      2
      ACTIVE 58086263v2
     Case 2:20-cv-07732-JFW-JC Document 65 Filed 06/09/21 Page 4 of 4 Page ID #:499



1             •       Immediately upon receiving notice of this violation, counsel for Mr. West
2     emailed counsel for Plaintiff requesting that they remove the publicly filed documents
3     from the docket, and re-file the documents under seal. Plaintiff’s counsel refused. (See id.
4     ¶ 8, Ex. B.)
5             Of course, it is obvious why Plaintiff’s counsel did not meet and confer with
6     counsel for Mr. West or give notice of the Application: they knew that Mr. West’s counsel
7     would confirm a new deposition date in the couple days following the June 6, 2021
8     exchange of emails between counsel (which Mr. Rhow did), and that as soon as counsel
9     did so, Plaintiff would not have any premise (even a fabricated one, as here), to put the
10    deposition video before the Court and in the public record, which is Plaintiff’s only
11    perceived strength in the action.
12            More importantly, there is absolutely no emergency for the hearing on Plaintiff’s
13    Motion, as the discovery cut-off is not until September 6, 2021, and further, counsel for
14    Mr. West has already confirmed and informed Plaintiff’s counsel that Mr. West is
15    available to be deposed in-person in West Los Angeles (per Plaintiff’s request) on June
16    28, 2021. (See id.) There is no dispute, and there is no emergency. Indeed, the only
17    emergency at issue here is Plaintiff’s blatant violation of the Protective Order entered by
18    this Court. Plaintiff’s bad faith conduct demonstrates that its case has no merit, and that
19    this Application and the Motion to Compel were filed as an improper means to deposit the
20    deposition of Mr. West before the Court and public in an attempt to cause prejudice
21    against Mr. West.
22            For the reasons stated herein, Plaintiff’s Application is without merit, and should
23    accordingly be denied.
24
25    Dated: June 9, 2021                      GREENBERG TRAURIG, LLP
26                                          By: /s/ Nina D. Boyajian
27                                              Nina D. Boyajian
                                              Attorneys for Defendants Kanye Omari West and
28                                            Yeezy Apparel LLC
                                                     3
      ACTIVE 58086263v2
